EXHIBIT 10.15

 

CONCENTRA INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made and entered into as of
this 15th day of December, 2003, by and between Concentra Inc., a Delaware
corporation (the “Corporation”), and David A. George, a Texas resident
(“Indemnitee”).

 

RECITALS:

 

A. Competent and experienced persons are reluctant to serve or to continue to
serve corporations as directors or in other capacities unless they are provided
with adequate protection through insurance or indemnification (or both) against
claims and actions against them arising out of their service to and activities
on behalf of those corporations.

 

B. The current uncertainties relating to the availability of adequate insurance
for directors and officers have increased the difficulty for corporations to
attract and retain competent and experienced persons.

 

C. The Board of Directors of the Corporation has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons, that this situation is
detrimental to the best interests of the Corporation’s stockholders, and that
the Corporation should act to assure its directors and officers that there will
be increased certainty of adequate protection in the future.

 

D. The Certificate of Incorporation of the Corporation requires the Corporation
to indemnify its directors and officers to the fullest extent permitted by law.

 

E. It is reasonable, prudent, and necessary for the Corporation to obligate
itself contractually to indemnify its directors and officers to the fullest
extent permitted by applicable law in order to induce them to serve or continue
to serve the Corporation.

 

F. Indemnitee is willing to serve, continue to serve, and to take on additional
service for or on behalf of the Corporation on the condition that he be
indemnified to the fullest extent permitted by law.

 

G. Concurrently with the execution of this Agreement, Indemnitee is agreeing to
serve or to continue to serve as a director or officer of the Corporation.



--------------------------------------------------------------------------------

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee’s
agreement to serve or continue to serve as a director or officer of the
Corporation, and the covenants contained in this Agreement, the Corporation and
Indemnitee hereby covenant and agree as follows:

 

1. Certain Definitions:

 

(a) “Acquiring Person” means any Person other than (i) the Corporation, (ii) any
of the Corporation’s Subsidiaries, (iii) any employee benefit plan of the
Corporation or of a Subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, (iv) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or of a Subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, or (v) any
Person who, as of July 1, 2003, was the “beneficial owner” (as hereinafter
defined), directly or indirectly, of securities of the Corporation representing
twenty percent or more of the combined voting power of the Voting Securities of
the Corporation outstanding as of such date.

 

(b) “Change in Control” means the occurrence of any of the following events:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (x) the then outstanding shares of Common Stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (y) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
Subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Corporation, (B) any acquisition
by the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of paragraph (iii)
below; or

 

(ii) Individuals who, as of the date of this Agreement, constitute Incumbent
Directors cease for any reason to constitute at least a majority of the
Corporation’s Board of Directors;

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote

 

2



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or the corporation resulting from the Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership of the
Corporation existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Directors at the
time of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(iv) Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

 

(c) “Claim” means any threatened, pending, or completed action, suit, or
proceeding (including, without limitation, securities laws actions, suits, and
proceedings), or any inquiry or investigation (including discovery), whether
conducted by the Corporation or any other party, that Indemnitee in good faith
believes might lead to the institution of any action, suit, or proceeding,
whether civil, criminal, administrative, investigative, or other. Without
limiting the foregoing, “Claim” shall also mean the good faith determination by
the Indemnitee that the Indemnitee owes or is otherwise liable or obligated to
pay any Joint/Secondary Liability.

 

(d) “Expenses” means all costs, expenses (including attorneys’ and expert
witnesses’ fees), and obligations paid or incurred in connection with
investigating, defending (including affirmative defenses and counterclaims),
being a witness in, or participating in (including on appeal), or preparing to
defend, be a witness in, or participate in, any Claim relating to any
Indemnifiable Event.

 

(e) “Incumbent Directors” means the individuals who, as of the date of this
Agreement, constitute the Board of Directors and any other individual who
becomes a director of the Corporation after that date and whose election or
appointment by the Board of Directors or nomination for election by the
Corporation’s stockholders was approved by a vote of at least a majority of the
directors who are then the Incumbent Directors, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Directors.

 

(f) “Indemnifiable Event” means any event or occurrence (including, without
limitation, the incurrence of any Joint/Secondary Liability by the Indemnitee)
related to the fact

 

3



--------------------------------------------------------------------------------

that Indemnitee is or was a director, member of a committee of the Board of
Directors, officer, employee, agent, or fiduciary of the Corporation, or is or
was serving at the request of the Corporation as a director, member of a
committee of the board of directors, officer, employee, trustee, agent, or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust, or other enterprise, or by reason of any thing done or not done by
Indemnitee in any such capacity. For purposes of this Agreement, the Corporation
agrees that Indemnitee’s service on behalf of or with respect to any Subsidiary
of the Corporation shall be deemed to be at the request of the Corporation.

 

(g) “Joint/Secondary Liabilities” means any and all taxes and other liabilities
or obligations for which the Corporation is primarily liable and for which the
Indemnitee is jointly or secondarily liable or which the Indemnitee is obligated
to pay under any statute, regulation, or court or arbitral decision.

 

(h) “Person” means any person or entity of any nature whatsoever, specifically
including (but not limited to) an individual, a firm, a company, a corporation,
a limited liability company, a partnership, a trust or other entity. A Person,
together with that Person’s affiliates and associates (as those terms are
defined in Rule 12b-2 under the Exchange Act for purposes of this definition
only), and any Persons acting as a partnership, limited partnership, joint
venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Corporation with that Person, shall be deemed a single “Person.”

 

(i) “Potential Change in Control” shall be deemed to have occurred if (i) the
Corporation enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; (ii) any Person (including the
Corporation) publicly announces an intention to take or to consider taking
actions that, if consummated, would constitute a Change in Control; (iii) after
the Corporation has become a reporting company under the Exchange Act, any
Acquiring Person who is or becomes the beneficial owner, directly or indirectly,
of securities of the Corporation representing 10% or more of the combined voting
power of the then outstanding Voting Securities of the Corporation increases his
beneficial ownership of such securities by 5% or more over the percentage so
owned by that Person on the date hereof; or (iv) the Board of Directors of the
Corporation adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(j) “Reviewing Party” means any appropriate person or body consisting of a
member or members of the Corporation’s Board of Directors or any other person or
body appointed by the Board (including Special Counsel referred to in Section 3)
who is not a party to the particular Claim for which Indemnitee is seeking
indemnification.

 

(k) “Special Counsel” means special, independent counsel selected by Indemnitee
and approved by the Corporation (which approval shall not be unreasonably
withheld), and who has not otherwise performed services for the Corporation or
for Indemnitee within the last three years (other than as Special Counsel under
this Agreement or similar agreements).

 

4



--------------------------------------------------------------------------------

(l) “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.

 

(m) “Voting Securities” means any securities that vote generally in the election
of directors or in the selection of any other similar governing body.

 

2. Basic Indemnification and Expense Reimbursement Arrangement.

 

(a) In the event Indemnitee was, is, or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than 30
days after written demand is presented to the Corporation, against any and all
Expenses, Joint/Secondary Liabilities, judgments, fines, penalties, and amounts
paid in settlement (including all interest, assessments, and other charges paid
or payable in connection with or in respect of such Expenses, Joint/Secondary
Liabilities, judgments, fines, penalties, or amounts paid in settlement) of or
with respect to that Claim. Notwithstanding the foregoing, the obligations of
the Corporation under Section 2(a) shall be subject to the condition that the
Reviewing Party shall not have determined in good faith, following its receipt
of a written opinion of Special Counsel (as contemplated by Section 3), that the
Corporation would not be permitted under applicable law to make a requested
indemnification payment to the Indemnitee. Nothing contained in this Agreement
shall require any determination under this Section 2(a) to made by the Reviewing
Party prior to the disposition or conclusion of the Claim against the
Indemnitee; provided, however, that Expense Advances shall continue to be made
by the Corporation pursuant to and to the extent required by the provisions of
Section 2(b).

 

(b) If so requested by Indemnitee, the Corporation shall pay any and all
Expenses incurred by Indemnitee (or, if applicable, reimburse Indemnitee for any
and all Expenses incurred by Indemnitee and previously paid by Indemnitee)
within two business days after such request (an “Expense Advance”). The
Corporation shall be obligated to make or pay an Expense Advance in advance of
the final disposition or conclusion of any Claim. In connection with any request
for an Expense Advance, if requested by the Corporation, Indemnitee or
Indemnitee’s counsel shall submit an affidavit stating that the Expenses
incurred were reasonable. Any dispute as to the reasonableness of any Expense
shall not delay an Expense Advance by the Corporation, and the Corporation
agrees that any such dispute shall be resolved only upon the disposition or
conclusion of the underlying Claim against the Indemnitee. If, when, and to the
extent that the Reviewing Party determines in good faith, following its receipt
of a written opinion of Special Counsel (as contemplated by Section 3), that the
Corporation would not be permitted under applicable law to indemnify Indemnitee
with respect to a Claim, the Corporation shall be entitled to be reimbursed by
Indemnitee and Indemnitee hereby agrees to reimburse the Corporation without
interest (which agreement shall be an

 

5



--------------------------------------------------------------------------------

unsecured obligation of Indemnitee) for all related Expense Advances theretofore
made or paid by the Corporation; provided, however, that if Indemnitee has
commenced action pursuant to Section 21 hereof to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Corporation for any Expense Advance, and the Corporation shall
be obligated to continue to make Expense Advances, until a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) or an arbitral determination, as the case may be, is made with respect
thereto. As contemplated by Section 3, the Reviewing Party shall be advised by
or shall be Special Counsel. If there has been no determination by the Reviewing
Party or if the Reviewing Party determines that Indemnitee substantively would
not be permitted to be indemnified in whole or in part under applicable law,
Indemnitee shall have the right to commence an action pursuant to Section 21
hereof. Any determination by the Reviewing Party otherwise shall be conclusive
and binding on the Corporation and Indemnitee.

 

3. Special Counsel. The Corporation agrees that it shall not deny any
indemnification payments or Expense Advances that Indemnitee requests or demands
under this Agreement unless the Reviewing Party shall have received a written
opinion of Special Counsel, delivered to the Corporation and Indemnitee, that
the Corporation would not be permitted under applicable law to pay Indemnitee
such indemnification payment or Expense Advance. The Corporation agrees to pay
the reasonable fees of Special Counsel referred to in this Section 3 and to
indemnify fully Special Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities, and damages arising out of or relating to
this Agreement or Special Counsel’s engagement pursuant hereto.

 

4. Establishment of Trust. In the event of a Potential Change in Control, the
Corporation shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee (the “Trust”) and from time to time upon written request
of Indemnitee shall fund the Trust in an amount sufficient to satisfy any and
all Expenses reasonably anticipated at the time of each such request to be
incurred in connection with investigating, preparing for, and defending any
Claim relating to an Indemnifiable Event, and any and all judgments, fines,
penalties, and settlement amounts (including all interest, assessments, and
other charges paid or payable in connection with or in respect of such expenses,
judgments, fines, penalties, and settlement amounts) of any and all Claims
relating to an Indemnifiable Event from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Reviewing Party, in any situation in which Special Counsel
referred to in Section 3 is involved. The terms of the Trust shall provide that,
upon a Change in Control, (i) the Trust shall not be revoked or the principal
thereof invaded, without the written consent of Indemnitee; (ii) the trustee of
the Trust shall advance, within two business days of a request by Indemnitee,
any and all Expenses to Indemnitee (and Indemnitee hereby agrees to reimburse
the Trust under the circumstances in which Indemnitee would be required to
reimburse the Corporation for Expense Advances under Section 2(b) of this
Agreement); (iii) the Trust shall continue to be funded by the Corporation in
accordance with the funding obligation set forth above; (iv) the trustee of the
Trust shall promptly pay to Indemnitee all amounts for which Indemnitee shall be
entitled to indemnification

 

6



--------------------------------------------------------------------------------

pursuant to this Agreement or otherwise; and (v) all unexpended funds in that
Trust shall revert to the Corporation upon a final determination by the
Reviewing Party or a court of competent jurisdiction or arbitral tribunal, as
the case may be, that Indemnitee has been fully indemnified under the terms of
this Agreement. The trustee of the Trust shall be chosen by Indemnitee. Nothing
in this Section 4 shall relieve the Corporation of any of its obligations under
this Agreement.

 

5. Indemnification for Additional Expenses. The Corporation shall indemnify
Indemnitee against any and all costs and expenses (including attorneys’ and
expert witnesses’ fees) and, if requested by Indemnitee, shall (within two
business days of that request) advance those costs and expenses to Indemnitee,
that are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Corporation under this Agreement or any other agreement or
provision of the Corporation’s Certificate of Incorporation or Bylaws now or
hereafter in effect relating to Claims for Indemnifiable Events or (ii) recovery
under any directors’ and officers’ liability insurance policies maintained by
the Corporation, regardless of whether Indemnitee ultimately is determined to be
entitled to that indemnification, advance expense payment, or insurance
recovery, as the case may be.

 

6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

7. Contribution.

 

(a) Contribution Payment. To the extent the indemnification provided for under
any provision of this Agreement is determined (in the manner hereinabove
provided) not to be permitted under applicable law, then in the event Indemnitee
was, is, or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a Claim by
reason of (or arising in part out of) an Indemnifiable Event, the Corporation,
in lieu of indemnifying Indemnitee, shall contribute to the amount of any and
all Expenses, judgments, fines, or penalties assessed against or incurred or
paid by Indemnitee on account of that Claim and any and all amounts paid in
settlement of that Claim (including all interest, assessments, and other charges
paid or payable in connection with or in respect of such Expenses, judgments,
fines, penalties, or amounts paid in settlement) for which such indemnification
is not permitted (“Contribution Amounts”), in such proportion as is appropriate
to reflect the relative fault with respect to the Indemnifiable Event giving
rise to the Contribution Amounts of Indemnitee, on the one hand, and of the
Corporation and any and all other parties (including officers and directors of
the Corporation other than Indemnitee) who may be at fault with respect to such
Indemnifiable Event (collectively, including the Corporation, the “Third
Parties”) on the other hand.

 

7



--------------------------------------------------------------------------------

(b) Relative Fault. The relative fault of the Third Parties and the Indemnitee
shall be determined (i) by reference to the relative fault of Indemnitee as
determined by the court or other governmental agency assessing the Contribution
Damages or (ii) to the extent such court or other governmental agency does not
apportion relative fault, by the Reviewing Party (which shall include Special
Counsel) after giving effect to, among other things, the relative intent,
knowledge, access to information, and opportunity to prevent or correct the
applicable Indemnifiable Event and other relevant equitable considerations of
each party. The Corporation and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does take account of the
equitable considerations referred to in this Section 7(b).

 

8. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified under any
provision of this Agreement or to receive contribution pursuant to Section 7 of
this Agreement, the burden of proof shall be on the Corporation to establish
that Indemnitee is not so entitled.

 

9. No Presumption. For purposes of this Agreement, the termination of any claim,
action, suit, or proceeding, by judgment, order, settlement (whether with or
without court approval), or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

10. Action of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent, or employee of the Corporation shall not be imputed to
the Indemnitee for purposes of determining the right to indemnification under
this Agreement.

 

11. Indemnitee’s Individual Capacity. The Corporation acknowledges that the
Indemnitee is undertaking to act as a director, member of a committee of the
Board of Directors, officer, employee, trustee, agent, or fiduciary of the
Corporation at the request of the Corporation and solely in the Indemnitee’s
individual capacity and not in any capacity as a director, officer, member,
partner, employee, trustee, or other representative of any other corporation,
partnership, association, business trust, trust, or similar organization or
entity. The Corporation covenants and agrees to indemnify any such organization
or entity from and against any and all Claims, judgments, fines, or penalties
assessed against or incurred or paid by such organization or entity and any and
all amounts paid in settlement (including all interest, attorneys’ and expert
witnesses’ fees, and other charges paid or payable in connection with such
Claims, judgments, fines, penalties, or amounts paid in settlement) with respect
to any action or inaction taken in the course of the Indemnitee’s duties as a
director, member of a committee of the Board of Directors, officer, employee,
trustee, agent, or fiduciary of the Corporation, or at the request of the
Corporation as a director, member of a committee of the Board of Directors,
officer, employee, trustee, agent, or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust, or other enterprise.

 

8



--------------------------------------------------------------------------------

12. Non-exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Corporation’s Bylaws or
Certificate of Incorporation or the Delaware General Corporation Law or
otherwise. To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Corporation’s Bylaws or
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by that change.

 

13. Liability Insurance. Except as otherwise agreed to by the Corporation and
Indemnitee in a written agreement, to the extent the Corporation maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by that policy or those policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Corporation director or officer.

 

14. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Corporation or any affiliate of
the Corporation against Indemnitee or Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of five years from the
date of accrual of that cause of action, and any claim or cause of action of the
Corporation or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within that five-year period;
provided, however, that, if any shorter period of limitations is otherwise
applicable to any such cause of action, the shorter period shall govern.

 

15. Amendments. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall that waiver constitute a continuing waiver.

 

16. Subrogation. In the event of payment under this Agreement, the Corporation
shall, subject to the conflicting rights of an insurer pursuant to any policy
contemplated by Section 13 hereof, be subrogated to the extent of that payment
to all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure those rights,
including the execution of the documents necessary to enable the Corporation
effectively to bring suit to enforce those rights.

 

17. No Duplication of Payments. The Corporation shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy for which the premiums are paid by the Corporation,
provision of the Corporation’s Certificate of Incorporation or Bylaws, or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

9



--------------------------------------------------------------------------------

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
or assets of the Corporation), spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a as a director, member of a committee of the
Board of Directors, officer, employee, trustee, agent, or fiduciary of the
Corporation, or at the request of the Corporation as a director, member of a
committee of the Board of Directors, officer, employee, trustee, agent, or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust, or other enterprise.

 

19. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, that provision shall be fully severable; this Agreement shall be
construed and enforced as if that illegal, invalid, or unenforceable provision
had never comprised a part hereof; and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of that illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to the
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

 

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.

 

21. Dispute Resolution. Any and all claims, counterclaims, demands, causes of
action, disputes, controversies, and other matters in question arising out of or
relating to this Agreement, or the alleged breach hereof, or in any way relating
to the subject matter of this Agreement or the relationship between the parties
created by this Agreement (hereinafter referred to as a “Dispute”) shall, at the
election of the Indemnitee, be finally resolved by either (A) binding
arbitration administered by the American Arbitration Association (“AAA”) under
the AAA Commercial Arbitration Rules and Expedited Procedures (the “Rules”) then
in force, to the extent the Rules are not inconsistent with the provisions of
this Agreement, or (B) litigation in any U.S. or state court in the States of
Delaware or Texas having subject matter jurisdiction thereof and in which venue
is proper (with such venue being at the election of the Indemnitee). The
Corporation hereby consents to service of process (which shall be deemed given
if in writing upon actual receipt (by any means) by the Corporation) and to
appear in any such proceeding. Once the Indemnitee has made such an election,
the Dispute must be resolved pursuant to the chosen dispute resolution
procedure.

 

(a) Arbitration. In the event of an arbitration, the arbitral tribunal shall be
composed of a single arbitrator (the “Arbitrator”) selected in accordance with
the Rules. The seat of the arbitration shall be Dallas, Texas.

 

10



--------------------------------------------------------------------------------

(i) Arbitration Awards. The Arbitrator’s award shall be entitled to all of the
protections and benefits of a final judgment as to any Dispute, including
compulsory counterclaims, that were or could have been presented to the
tribunal, and shall be final and binding on the parties and non-appealable to
the maximum extent permitted by law.

 

(ii) Confidentiality. Except to the extent necessary for proceedings relating to
enforcement of this Agreement, any award made or granted pursuant hereto or
other related rights of the parties hereunder, the fact of any arbitration
hereunder, the arbitration proceeding itself, all evidence, memorials or other
documents exchanged or used in such arbitration and the arbitrators’ award shall
be maintained in confidence by the parties hereto to the fullest extent
permitted by applicable law. However, a violation of this paragraph (ii) shall
not affect the enforceability of this Agreement to arbitrate or any Arbitrator’s
award.

 

(b) Costs of Arbitration or Court Proceedings. Without limiting the Indemnitee’s
other rights under Section 5 or elsewhere herein, the costs of arbitration or
court proceedings pursuant to this Section 21, including the parties’ reasonable
attorneys’ fees, shall be paid by the Corporation.

 

(c) Special, Consequential, Exemplary, and Punitive Damages Authorized. The
arbitrator or court, as applicable, in any proceeding pursuant to this Section
21 is hereby authorized to award special, consequential, exemplary, and/or
punitive damages in favor of the Indemnitee in such amounts as the arbitrator or
court shall determine to be warranted.

 

22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

23. Notices. Whenever this Agreement requires or permits notice to be given by
one party to the other, such notice must be in writing to be effective and shall
be deemed delivered and received by the party to whom it is sent upon actual
receipt (by any means) of such notice. Receipt of a notice by any officer of the
Corporation (other than Indemnitee) shall be deemed receipt of such notice by
the Corporation.

 

24. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but in making proof hereof it shall
not be necessary to produce or account for more than one such counterpart.

 

[The remainder of this page is intentionally blank.]

 

11



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

THE CORPORATION: CONCENTRA INC.

By:

 

/s/ Daniel J. Thomas

--------------------------------------------------------------------------------

   

Daniel J. Thomas

   

Chief Executive Officer

INDEMNITEE:

/s/ David A. George

--------------------------------------------------------------------------------

David A. George

 

12